Case 1:20-cv-00013-JPO Document 1-4 Filed 01/02/20 Page 1 of 7




               EXHIBIT D
10/26/2016                    Case 1:20-cv-00013-JPO   Document
                                                   Glossary             1-4fromFiled
                                                            of Banking Terms    Bank of01/02/20
                                                                                        America Page 2 of 7

                                           Deposits
    View Account Types              Managing Your Money         Access Accounts


    Glossary of Banking Terms

    A    B     C   D      E     F    G    H   I   J    K    L    M    N     O    P    Q    R     S    T    U    V    W     X    Y    Z


    A
    Account balance
    The amount of money in an account at the start of the business day, including all deposits and withdrawals posted the previous night, whether or not the
    funds have been collected. See collected balance.
    Account statement
    A printed or online statement of all the transactions that occur on your account during a statement cycle.
    Active account
    An open bank account in which transactions can be made; usually an account that has had activity within the last 3 years.
    Affinity debit card
    A debit card issued in affiliation with a participating organization (for example, a charity or sports team). Affinity debit cards have all the same benefits as
    standard Bank of America debit cards and are available with eligible checking accounts.
    Annual percentage yield (APY)
    The total amount of interest paid by the bank on your deposit account (checking, savings, CDs, IRAs) during the year. Includes interest paid on the amount
    held in the account as well as compounded interest for the year.
    Automated Clearing House (ACH)
    A nationwide funds transfer network that enables participating financial institutions to electronically credit, debit and settle entries to bank accounts.
    Automatic funds transfer
    An arrangement that automatically moves funds from your account to another internal or external account on a date you choose; for example, every payday.
    Automatic payment
    An arrangement that automatically deducts funds from your account (usually a checking account) on the day you choose in order to pay a recurring bill (for
    example, a car loan payment or a mortgage payment).
    Available balance
    The amount of money in your account that is available for immediate use.
    Average daily balance
    The sum of all the daily account balances during an accounting period (usually a monthly statement cycle) divided by the number of days in the same period.
    May be used to determine whether a monthly maintenance fee applies or whether your account qualifies for special services or discounts. See minimum daily
    balance.


                                                                                                                                                       Back to top

    B
    Banking center
    A Bank of America branch office. There are thousands of Bank of America banking center locations.
    Bill Pay
    A service from Bank of America that lets you pay your bills online.
    Bounced check
    A check that is returned to the depositor because there are not sufficient funds to pay the amount of the check.


                                                                                                                                                       Back to top

    C
    Canceled check
    A check that has been paid. A canceled check is usually acceptable as legal proof of payment.
    Cashed Item Returned Fee
    see deposited item returned fee.
    Cashier’s check
    A check issued by a bank and paid from its funds. A cashier's check will not usually bounce because the amount it is written for is paid to the bank when it is
    issued, and the bank then assumes the obligation.
    Certificate of Deposit (CD)

https://www.bankofamerica.com/deposits/manage/glossary.go                                                                                                              1/6
10/26/2016                Case 1:20-cv-00013-JPO   Document
                                               Glossary             1-4fromFiled
                                                        of Banking Terms    Bank of01/02/20
                                                                                    America Page 3 of 7
    A time deposit that is payable at the end of a specified amount of time or "term." CDs generally pay a fixed rate of interest and, depending on the market
    rate environment, can offer a higher interest rate than other types of deposit accounts. Terms can range from 7 days to 10 years. CDs are insured by the
    FDIC up to applicable limits. If early withdrawal from the CD prior to the end of the term is permitted, a penalty is usually assessed. See Federal Deposit
    Insurance Corporation.
    Certified check
    A check for which the bank guarantees payment.
    Checking account
    A type of deposit account that enables customers to deposit funds and withdraw available funds on demand, typically by writing a check or using a debit
    card. These are sometimes interest­bearing accounts.
    Check card
    See Debit Card.
    Check image
    A service that provides images of canceled checks. Each account statement includes images of checks (up to 10 per page) that posted to the account during
    the statement cycle. You can view and print copies of the front and back of checks posted within the last 12 months by signing on to Online Banking. You can
    also request copies of checks by visiting your nearest Bank of America banking center, or by calling the customer service number on your statement. As it
    relates to Mobile Check Deposit, a check image is an image of the front and back of a check created within Bank of America’s Mobile Banking app using your
    mobile device. The images are subsequently transmitted for deposit.
    Check safekeeping
    A service where the bank keeps a copy or digital image of all checks written against your account for 7 years instead of returning them with the account
    statement. You can view photocopies of canceled checks posted within the last 12 months by signing in to Online Banking or visiting your nearest Bank of
    America financial center.
    Collected balance
    The balance in a deposit account, not including items that have not yet been paid, or collected. See Account balance.
    Combined balance
    The total funds you have in all of your linked deposit accounts, such as savings, checking and CDs. For some checking accounts, the combined balance
    determines whether the monthly maintenance fee can be avoided.
    Compound interest
    Interest that is calculated on both the accumulated interest and the principal balance in the account. The more frequently interest is compounded, the higher
    the effective yield.
    Credit
    The increase in a deposit account balance that occurs when a deposit is made to the account. See also debit.
    Credit card
    A plastic card issued by a bank or other financial company for the purpose of purchasing goods and services using credit. In most cases, a credit limit is
    established for each account.
    Custodial account
    An account created for the benefit of a minor (a person under the age of 18 or 21 depending on state law) with an adult as the account's custodian.


                                                                                                                                                    Back to top

    D
    Debit
    A decrease in a deposit account’s balance, such as occurs when a check posted to the account. See also credit.
    Debit card
    A plastic card that deducts money from a designated checking account to pay for goods or services. It can be used anywhere Visa® or MasterCard® debit
    cards are accepted and no interest is charged. A debit card can also be used at ATMs to withdraw cash.
    Deposit
    Money added into a customer’s bank account.
    Deposited Item Returned Fee (or Cashed Item Returned Fee)
    A fee we charge each time a check or other item that we either cashed for you or accepted for deposit to your account is returned to us unpaid.
    Digital wallet
    You can use the credit and debit cards stored in your digital wallet to make purchases at participating merchants.
    Learn more about Apple Pay® »
    Learn more about Android Pay™ »
    Learn more about Samsung Pay »
    Learn more about Microsoft™ Wallet »
    Learn more about Visa Checkout »
    Direct deposit
    A service that automatically transfers recurring deposits into your checking, savings or money market savings account. Deposits can include salary, pension,
    Social Security and Supplemental Security Income (SSI) benefits, or other regular monthly income.
    Disclosure
    Information pertaining to an account’s services, fees and regulatory requirements.


https://www.bankofamerica.com/deposits/manage/glossary.go                                                                                                         2/6
10/26/2016                Case 1:20-cv-00013-JPO   Document
                                               Glossary             1-4fromFiled
                                                        of Banking Terms    Bank of01/02/20
                                                                                    America Page 4 of 7

                                                                                                                                                       Back to top

    E
    Electronic funds transfer (EFT)
    Any transfer of funds initiated by electronic means from an electronic terminal, telephone, computer, ATM or magnetic tape.
    Emergency cash
    A service provided by Visa to Bank of America personal debit card customers. In the case of emergency (theft, etc.) replacement cash can be delivered to
    you directly or to a convenient location anywhere in the world, 24 hours a day, 365 days a year.
    EMV/Chip Card
    An EMV or chip card is a standard card that contains an embedded microchip as well as a traditional magnetic stripe. The chip encrypts information to
    increase data security when making transactions at terminals or ATMs that are chip­enabled.
    Extended Overdrawn balance charge (EOBC)
    If your account has a negative balance for 5 or more consecutive business days, you will receive an additional Extended Overdrawn Balance Charge of $35
    on the sixth day. This fee is in addition to any applicable fees for overdraft items, insufficient funds and returned items. See Personal Schedule of Fees for
    details.


                                                                                                                                                       Back to top

    F
    Federal Deposit Insurance Corporation (FDIC)
    The FDIC is an independent agency of the United States government that protects people who have funds on deposit with FDIC­insured banks and savings
    associations against the loss of their insured deposits if their bank or savings association fails. FDIC insurance is backed by the full faith and credit of the
    United States government. The FDIC guarantees deposit accounts (checking, savings, money market savings and CDs) up to applicable limits, which is
    $250,000 per depositor, per insured bank, for each account ownership category.
    Float
    The time between the date when a check is deposited to an account and the date the funds become available.


                                                                                                                                                       Back to top

    I
    Inactive account
    A bank account in which there have not been any transactions (excluding direct deposit) for an extended period of time. In some cases, when there has been
    no activity in the account within a period specified by state law (generally at least 3 years), the law requires the bank to turn funds in the account over to
    the state as unclaimed property.
    Interest­bearing account
    An account that earns interest.
    Interest rate
    The percentage of interest paid on an interest­bearing account, such as savings, CDs and some checking accounts; also, the percentage charged on a loan or
    line of credit. Different types of accounts and loans pay or charge different rates of interest. See original interest rate.
    IRA
    An Individual Retirement Account (IRA) is an account that provides either a tax­deferred or tax­free way for you to save for retirement. There are many
    different types of IRAs but Roth, Traditional and Rollover IRAs are the most common. Within an IRA, some people invest in mutual funds or stocks, while
    others may choose bank products such as CDs and money market savings accounts. Each IRA has certain eligibility requirements and unique features.


                                                                                                                                                       Back to top

    J
    Joint account
    An account owned by 2 or more people.


                                                                                                                                                       Back to top

    L
    Linked account
    Any account linked to another account at the same financial institution so that funds can be transferred electronically between accounts. In some cases, the
    combined balance of all linked accounts may determine whether monthly maintenance and other fees are applied to the account.


                                                                                                                                                       Back to top

    M
    Maturity date
    The date that a CD term ends, the bank stops paying the agreed­upon interest and you can choose to take the money deposited or renew the term.

https://www.bankofamerica.com/deposits/manage/glossary.go                                                                                                              3/6
10/26/2016                Case 1:20-cv-00013-JPO   Document
                                               Glossary             1-4fromFiled
                                                        of Banking Terms    Bank of01/02/20
                                                                                    America Page 5 of 7
    Minimum daily balance
    The lowest end­of­day balance in an account during a statement cycle; a certain minimum daily balance is often required with interest­bearing accounts to
    avoid a monthly maintenance fee or qualify for special services. See average daily balance.
    Mobile wallet
    A mobile wallet, which is a type of digital wallet, stores your physical credit and debit cards in your mobile device as virtual cards, allowing you to make
    purchases at participating merchants.
    Learn more about Apple Pay® »
    Learn more about Android Pay™ »
    Learn more about Samsung Pay »
    Learn more about Microsoft™ Wallet »
    Money market savings account
    A savings account that generally earns higher rates than a regular savings account and limits you to no more than a total of 6 automatic or preauthorized
    transfers, telephone transfers or payments (including check, draft and point­of­sale transactions, if checks or debit cards are allowed on the account) from a
    savings account each monthly statement cycle.
    Money order
    A financial instrument, issued by a bank or other institution, allowing the individual named on the order to receive a specified amount of cash on demand.
    Often used by people who do not have checking accounts.
    Monthly maintenance fee
    The fee charged to maintain a particular account, such as a checking or savings account. Bank of America offers many options to help avoid the monthly
    maintenance fees on checking and savings accounts.


                                                                                                                                                      Back to top

    N
    Non­bank ATM
    An ATM or cash machine that provides ATM cardholders with access to their accounts, but is owned and operated by an independent bank or financial
    institution. Fees generally apply to cash withdrawals at non­bank ATMs and they typically don’t accept deposits.


                                                                                                                                                      Back to top

    O
    Online Banking
    A service that allows an account holder to obtain account information and manage certain banking transactions via personal computer or mobile device.
    Original interest rate
    The interest rate assigned when a CD account is opened. The original interest rate is listed on your CD account receipt and statement.
    Overdraft
    An overdraft occurs when a bank makes a payment that has been requested (such as a check), even though there are not enough funds available in the
    account to cover it. This type of payment is known as an overdraft and the account is said to have been overdrawn. See also overdraft protection
    Overdraft Item (or NSF: Returned Item)
    An overdraft item is when you do not have enough available funds in your account to cover an item and we authorize and pay the item and overdraw your
    account. An NSF:Returned item is when we decline and return the item unpaid. See your Deposit Agreement and Disclosures and Personal Schedule of Fees
    for additional information.
    Overdraft protection
    Overdraft Protection links your eligible Bank of America checking account to another Bank of America account (such as savings, credit card, eligible second
    checking account or line of credit) and automatically transfers available funds to cover purchases and prevent returned checks and declined items when you
    don't have enough money in your checking account. You can apply for overdraft protection by visiting a financial center or calling 800.432.1000 (Mon.­Fri. 7
    a.m.­10 p.m. ET or Sat.­Sun. 8 a.m.­5 p.m. ET).
    Overdraft Protection Transfer Fee
    An overdraft protection transfer fee occurs whenever funds must be transferred to cover a transaction that overdraws your eligible checking account. When a
    debit clears that exceeds the funds available in your eligible account, money will be transferred from the eligible linked Overdraft Protection account.
    Overdraft Settings
    The overdraft setting for your checking account determines how the bank handles your transactions when you don’t have enough money in your checking
    account or your eligible linked Overdraft Protection account at the time of the transaction. We pay overdrafts at our discretion based on factors such as the
    purchase or withdrawal amount and your account history, which means we don’t guarantee that we’ll always authorize and pay any type of transaction. We
    typically don’t pay overdrafts if your account isn’t in good standing or you aren’t making regular deposits. We reserve the right to require you to pay
    overdrafts immediately. See your Deposit Agreement and Disclosures for additional information.


                                                                                                                                                      Back to top

    P
    Personal identification number (PIN)
    The unique number you must use to access your account at an ATM or make a purchase with a debit card. Your PIN should always be kept confidential.



https://www.bankofamerica.com/deposits/manage/glossary.go                                                                                                           4/6
10/26/2016                Case 1:20-cv-00013-JPO   Document
                                               Glossary             1-4fromFiled
                                                        of Banking Terms    Bank of01/02/20
                                                                                    America Page 6 of 7

                                                                                                                                                       Back to top

    R
    Rate
    See interest rate.


    Regulation E
    Regulation E carries out the purposes of the Electronic Fund Transfer Act, which establishes the basic rights, liabilities and responsibilities of consumers who
    use electronic fund transfer services and of financial institutions that offer these services. The primary objective of the act and Regulation E is the protection
    of individual consumers engaging in electronic fund transfers.


    Electronic fund transfer systems include automated teller machine transfers, telephone bill­payment services, point­of­sale (POS) terminal transfers in stores
    and preauthorized transfers from or to a consumer’s account (such as direct deposit and social security payments). The term “electronic fund transfer” (EFT)
    generally refers to a transaction initiated through an electronic terminal, telephone, computer or magnetic tape that instructs a financial institution to either
    credit or debit a consumer’s asset account.
    Regular Savings account
    A deposit account which pays interest, but does not allow funds to be withdrawn by writing a check.
    Returned item
    When you do not have enough available funds in your account to cover an item and we decline to pay and return the item unpaid, we will charge a
    NSF:Returned Item Fee for each returned item. View your Deposit Agreement and Disclosures and Personal Schedule of Fees for additional information.


                                                                                                                                                       Back to top

    S
    Simple interest
    The interest calculated only on the principal funds that have been deposited in the account; no interest is earned on interest that has already been earned on
    the principal.
    Standard Setting
    The Standard Overdraft Setting is automatically applied to new consumer accounts (excluding SafeBalance Banking® accounts, which are automatically set
    to the Decline All setting).


    With the Standard Setting:


    ATM withdrawals and everyday, non­recurring debit card transactions (individual debit card purchases such as at the grocery store or a one­time online
    purchase), will only be authorized when we determine you have enough available funds in your eligible account or in your eligible linked Overdraft Protection
    account at the time of the transaction. Otherwise, we typically decline the transaction and we do not charge an Overdraft Item fee.


    For other types of transactions, such as checks, Bill Pay and other electronic payments, as well as recurring debit card payments we may pay transactions
    when you don't have enough available funds in your checking account or linked Overdraft Protection account at the time of the transaction.


    If we pay a transaction that's larger than your available balance and it overdraws your account, this typically results in a charge for each overdraft item,
    unless you deposit enough available funds that day to cover the overdraft.


    If we return the item unpaid, this typically results in a NSF: Returned item fee.
    Stop payment
    A request that the bank not pay a check or payment you have written or authorized. Stop­payment orders are generally placed for checks that have been
    lost or stolen, or in situations where a purchase is disputed. Stop payment orders generally expire after 6 months and a fee is usually charged for this
    service.


                                                                                                                                                       Back to top

    T
    Time deposit
    An agreement to deposit a stated amount in the bank for a fixed length of time during which a fixed rate of interest will be paid (unless disclosed as a
    variable rate). Penalties are typically assessed if the funds are withdrawn before the end of the agreed­upon period. See certificate of deposit.
    Transaction limitations
    Refers to a Federal Reserve Board regulation that limits certain types of withdrawals and/or transfers you can make from your savings and/or money market
    deposit accounts. With such accounts, no more than 6 preauthorized or automatic transfers (including check, draft and point­of­sale transactions, if checks
    or debit cards are allowed on the account) or telephone/PC transfers (including bill payments) may be made each month. While an unlimited number of
    withdrawals may be made at ATMs and teller windows, fees may apply. Please view your Deposit Agreement and Disclosures and Personal Schedule of Fees
    for additional information.
    Transfer
    The movement of funds from one account to another.
    Travelers cheque/travelers check

https://www.bankofamerica.com/deposits/manage/glossary.go                                                                                                            5/6
10/26/2016                   Case 1:20-cv-00013-JPO   Document
                                                  Glossary             1-4fromFiled
                                                           of Banking Terms    Bank of01/02/20
                                                                                       America Page 7 of 7
    Check issued by a financial institution that functions as cash but is protected against loss or theft. Useful when traveling.


                                                                                                                                                         Back to top

    U
    Uncollected funds
    Items deposited in an account that have not yet been collected by the bank on which they were drawn.


                                                                                                                                                         Back to top

    V
    Variable rate
    An interest rate that may fluctuate during the term of a loan, line of credit or deposit account. Rates may adjust due to changes in an index rate (such as the
    prime rate); in some situations, the bank may set its own rate.
    Virtual card
    A virtual card is the digital form of your physical credit card and has a unique card number that's stored within a digital wallet.
    Learn more about Apple Pay® »
    Learn more about Android Pay™ »
    Learn more about Samsung Pay »
    Learn more about Microsoft™ Wallet »


                                                                                                                                                         Back to top

    W
    Wire transfer
    An electronic payment service for transferring funds (for example, through the Federal Reserve Wire Network or the Clearing House Interbank Payments
    System).
    Withdrawal
    The removal of funds from an account.


                                                                                                                                                         Back to top

    Z
    Zero Liability Protection
    If your credit or debit card is lost or stolen, and you report the loss promptly, you may not be responsible for fraudulent purchases made with your
    card. There is no charge for the Zero Liability Protection program and it is available on all Bank of America consumer credit cards, debit cards, and Home
    Equity line of credit access cards.


    Claims may only be filed against posted and settled transactions subject to dollar limits and subsequent verification, including providing all requested
    information supporting fraudulent use claim. For debit card transactions, claims must be reported within 60 days of the statement.


                                                                                                                                                         Back to top


Information for California
Change state



Apple and Apple Pay are trademarks of Apple Inc., registered in the U.S. and other countries. Android Pay is a trademark of Google Inc. Microsoft and Microsoft Wallet are
trademarks of Microsoft Corporation.


Bank of America and the Bank of America logo are registered trademarks of the Bank of America Corporation.
                                                                                                                            Connect with us
Bank of America, N.A. Member FDIC. Equal Housing Lender
© 2016 Bank of America Corporation.




https://www.bankofamerica.com/deposits/manage/glossary.go                                                                                                              6/6
